        Case 2:09-cv-01738-RBS Document 155 Filed 04/09/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARRYL WILLIAMS and HOWARD
 BROOKS, on behalf of themselves and all
 others similarly situated,
                       Plaintiffs,
        v.                                             Case No. 2:09-cv-01738-RBS

 JANI-KING OF PHILADELPHIA, INC.,                      Hon. R. Barclay Surrick
 JANI-KING, INC., and JANI-KING
 INTERNATIONAL, INC.,
                   Defendants.

                  PLAINTIFFS’ UNOPPOSED MOTION FOR
            PRELIMINARY CLASS ACTION SETTLEMENT APPROVAL

       For the reasons stated in the attached Memorandum of Law, Plaintiffs Darryl Williams and

Howard Brooks respectfully submit this Unopposed Motion seeking entry of an Order

preliminarily approving the Parties’ proposed settlement in the above-captioned class action

lawsuit and authorizing dissemination of the Parties’ agreed-upon Settlement Notice to all Class

members.

                                            Respectfully submitted,

       Dated: April 9, 2019                 /s/ Shannon Liss-Riordan
                                            Shannon Liss-Riordan, Pro Hac Vice
                                            Adelaide H. Pagano, Pro Hac Vice
                                            Lichten & Liss-Riordan, P.C.
                                            729 Boylston Street, Suite 2000
                                            Boston, MA 02116
                                            (617) 994-5800

                                            David J. Cohen
                                            Stephan Zouras LLP
                                            604 Spruce Street
                                            Philadelphia, PA 19106
                                            (215) 873-4836

                                            Class Counsel
        Case 2:09-cv-01738-RBS Document 155 Filed 04/09/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that, on April 9, 2019, a true and correct copy of the foregoing pleading

has been served on all record counsel by electronically filing this document and all attachments

via the Court’s ECF system.



                                                   s/ Shannon Liss-Riordan
                                                   Shannon Liss-Riordan




                                               2
